Citation Nr: 0923162	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-38 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for residuals of a fracture of the right acromial 
process with degenerative joint disease.  

2.  Entitlement to an increased rating in excess of 10 
percent for a donor site scar of the right iliac crest.  

3.  Entitlement to an increased rating in excess of 10 
percent for degenerative joint disease of the right elbow.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to April 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the rating decision, the RO assigned a 10 percent 
evaluation for the Veteran's residuals of a fracture of the 
right acromial process with degenerative joint disease, 
effective February 2005; increased the evaluation for the 
service-connected donor site scar of the right iliac crest to 
10 percent disabling, effective May 2004; and continued the 
10 percent evaluation for the service-connected degenerative 
joint disease of the right elbow.  

In February 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2008).  

The issues of entitlement to increased ratings for fracture 
of the right acromial process with degenerative joint disease 
and donor site scar of the right iliac crest are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected 
degenerative joint disease of the right elbow is manifested 
by subjective complaints of pain with no objective evidence 
of ankylosis, limitation of motion, or impairment of the 
flail joint, ulna, or radius.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the right elbow have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5211 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2008); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted 
that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

The Veteran testified during the February 2009 hearing that 
his service-connected right elbow disability causes increased 
pain and decreased limitation of motion that radiates to 
other parts of his body.  His stated that his disability 
impairs his ability to move and function on a daily basis.  
The Veteran asserts that his service-connected right elbow 
disability is worse than the current evaluation contemplates.  

VA outpatient treatment records reflect complaints and 
treatment for the Veteran's service-connected right elbow 
disability.  In a January 2005 VA outpatient treatment note, 
the Veteran described the pain associated with his right 
elbow as "arthritic."  He rated the pain at 9 out of 10 in 
terms of severity.

Over the course of the appeal, the Veteran underwent three VA 
examinations.  Beginning in June 2004, the Veteran reported 
experiencing pain and limited range of motion in the right 
elbow, but denied additional limitations following repetitive 
use and incapacitating episodes during the last 12-month 
period.  Range of motion testing conducted at the VA 
examination revealed flexion to 132 degrees, extension to 10 
degrees, pronation to 62 degrees, and supination to 65 
degrees.  The VA examiner diagnosed the Veteran with a right 
forearm fracture, status post surgery with iliac crest bone 
graft.  

In February 2005, the Veteran underwent his second VA 
examination for his service-connected right elbow disability.  
He reported injuring his right forearm and elbow in a 1973 
automobile accident.  His right forearm was immobilized in a 
cast, but he has continued to suffer from chronic right elbow 
and forearm pain, which has progressively worsened.  In 1978, 
fusion surgery of the right ulna with bone was performed; 
however, since that time, he endures forearm pain and pain of 
the operative site of the right iliac crest.  The Veteran 
further added that he has been diagnosed with malunion or 
nonunion of an old ulnar fracture; however, he denied periods 
of flare-ups, swelling, heat, redness, drainage, instability 
or abnormal motion associated with his service-connected 
right elbow disability.  He indicated that he has decreased 
activity due to the pain of his right upper extremity.  

Physical examination of the Veteran revealed a deformity of 
the proximal right forearm with no evidence of ankylosis, 
malunion, nonunion, false joint, or any loose motion.  The 
right elbow appeared to be larger than the left with evidence 
of mild tenderness.  Range of motion testing revealed flexion 
to 130 degrees, extension to 30 degrees, supination to 85 
degrees, and pronation to 80 degrees.  The examiner stated 
that range of motion findings are evidence of discomfort and 
loss of mobility.  He concluded that there was pain on 
motion, but no evidence of additional limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
movement.  X-ray findings revealed minor degenerative 
changes, and the examiner diagnosed the Veteran with an old 
fracture of the right proximal ulna, status post open 
reduction internal fixation (ORIF) fusion right ulna with 
retained plate and screws, residual scar of the right 
forearm, and degenerative joint disease of the right elbow.  

A third examination was scheduled for the Veteran in January 
2007.  The Veteran complained of daily constant pain 
associated with his right elbow.  He rated the pain at 9.5 
out of 10 in terms of severity, and admitted to taking 
Hydrocodone and Tramadol for the pain.  The Veteran reported 
daily flare-ups, which are precipitated by movement and use 
of the extremity.  He explained that the flare-ups impair his 
ability to perform daily activities such as self care, tying 
shoes, and bathing, and only prescribed medication alleviates 
the pain associated with the flare-ups.  

Upon physical examination of the Veteran, the examiner noted 
that the right elbow was neurovascularly intact distally with 
good capillary refill and sensation in the fingers.  There 
was no edema, ecchymosis, or erythema.  The elbow was non-
tender and negative for snuffbox tenderness, Tinel's sign, 
Phalen's sign, and ganglion cyst.  Right elbow range of 
motion testing revealed flexion to 125 degrees, extension to 
0 degrees, supination to 60 degrees, and pronation to 75 
degrees.  There was no further limitation of motion or pain 
with repeated efforts on three occasions.  The examiner 
stated that there was no fatigue, weakness, lack of 
endurance, or incoordination associated with the Veteran's 
service-connected right elbow disability.  X-rays of the 
right elbow demonstrated a normal elbow aside from a fixation 
plate in the ulna, and x-rays of the right forearm revealed 
status post ORIF of a fracture in the proximal shaft of the 
ulna with diffuse osteoporosis of the wrist.  The VA examiner 
diagnosed the Veteran with recurrent right elbow pain with 
retained hardware, moderate to severe degenerative joint 
disease of the right elbow, and diffused osteoporosis of the 
right wrist.  

The Veteran is currently rated as 10 percent disabling under 
Diagnostic Codes 5010-5211.  See 38 C.F.R. § 4.27 (A 
hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation).  The evidence shows 
that the Veteran is right-handed, and thus the ratings for 
the dominant (major) arm apply.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side; nonunion of the ulna in 
the lower half is rated 20 percent for the major side; 
nonunion of the ulna in the upper half, with false movement, 
without loss of bone substance or deformity is rated 30 
percent for the major side; nonunion of the ulna in the upper 
half, with false movement, with loss of bone substance (1 
inch (2.5cms) or more) and marked deformity is rated 40 
percent for the major side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5211.  

For VA purposes, normal ranges of motion of the elbow and 
forearm are 0 degrees to 145 degrees in elbow flexion.  
Normal forearm pronation is from 0 to 80 degrees and normal 
forearm supination is from 0 to 85 degrees.  See 38 C.F.R. § 
4.71, Plate I (2008).  

Based upon the evidence of record, there is no evidence 
productive of impairment of the ulna with malunion or bad 
alignment, let alone any impairment characterized as nonunion 
of the ulna in the lower half, so as required to warrant a 20 
percent evaluation under Diagnostic Code 5211.  As previously 
stated, x-rays performed during the most recent VA 
examination in January 2007, showed a fixation plate in the 
ulna and status post ORIF of a fracture in the proximal shaft 
of the ulna with diffuse osteoporosis of the wrist, but 
otherwise a "normal elbow."  More importantly, the February 
2005 VA examiner reported no evidence of malunion or 
nonunion.  Therefore, a higher rating is not warranted for 
the Veteran's service-connected right elbow disability under 
Diagnostic Code 5211.  

The Veteran's service-connected right elbow also does not 
warrant a higher rating under Diagnostic Code 5010.  While 
both the February 2005 and January 2007 VA examiners 
diagnosed the Veteran with degenerative joint disease of the 
right elbow, the service-connected disability is not shown to 
involve two or more major joints or two or more minor joint 
groups.  Thus, no disability rating in excess of 10 percent 
is warranted under Diagnostic Code 5010.  

The Board has also considered evaluation of the Veteran's 
right elbow disability under all other potentially 
appropriate diagnostic codes.  In this case, the Veteran's 
right forearm and elbow are not ankylosed.  The February 2005 
VA examiner reported no signs of ankylosis, and the Veteran 
exhibited movement of his right forearm and elbow in all 
planes of excursion (flexion, extension, forearm pronation, 
and forearm supination) during all three VA examinations.  
Thus, Diagnostic Code 5205, ankylosis of the elbow, is not 
for application.  Additionally, range of motion testing 
conducted at the three VA examinations in June 2004, February 
2005, and January 2007 revealed flexion to 132 degrees, 130 
degrees, and 125 degrees, along with extension to 10 degrees, 
30 degrees, and 0 degrees.  The Veteran has not demonstrated 
flexion limited to 110 degrees or extension limited to 45 
degrees; therefore, Diagnostic Codes 5206 (limitation of 
flexion of the forearm), 5207 (limitation of extension of the 
forearm), and 5208 (flexion limited to 100 degrees and 
extension to 45 degrees of the forearm) are not for 
application.  Diagnostic Codes 5209 (impairment of the Flail 
joint), 5210 (nonunion of radius and ulna with flail false 
joint), and 5212 (impairment of the radius) are also not 
applicable in this case because there is no evidence of 
impairment of a Flail joint or radius.  As mentioned above, 
the February 2005 VA examiner found no evidence of ankylosis, 
malunion, nonunion, false joint, or any loose motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 5207, 5208, 
5209, 5210, 5212 (2008).  

There is also no evidence of impairment of supination, or 
pronation with motion lost beyond the last quarter of the arc 
so as to warrant a 20 percent rating under Diagnostic Code 
5213.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213.  The 
Board interprets this regulation to mean that if pronation of 
the major arm is limited at a point between 40 and 60 degrees 
(these points being the halfway point of the 80 degree arc 
and the last quarter of the arc), then a 20 percent rating is 
warranted.  See 38 C.F.R. § 4.71, Plate I.  During all three 
VA examinations, the Veteran demonstrated pronation greater 
than 40 and 60 degrees as VA examination reports from June 
2004, February 2005, and January 2007 report pronation to 62 
degrees, 80 degrees, and 75 degrees, respectively.  The Board 
finds that a higher rating is not warranted for the Veteran's 
service-connected right elbow disability under Diagnostic 
Code 5213.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the Veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  The Board notes that the findings do not 
support an increased evaluation due to functional loss.  
Although the Veteran has complained of pain and significant 
limitation of motion and functional impairment due to acute 
flare-ups, the three VA examiners of record found no 
additional functional limitation due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  
There is no indication that pain, due to the Veteran's 
disability has caused functional loss greater than that 
contemplated by the 10 percent evaluation assigned.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The Board notes that during the three VA examinations, the 
examiners commented on a scar associated with the Veteran's 
service-connected right elbow disability.  During the June 
2004 VA examination, the examiner noted a 15 centimeter 
incision along the proximal third border of the ulna that was 
noted as being well-healed and tender.  The February 2005 VA 
examiner diagnosed the Veteran with a residual scar of the 
right forearm, and in January 2007, the VA examiner reported 
a scar on the right forearm measuring 15.5 centimeters.  The 
scar was described as being non-tender, mildly hypopigmented, 
and superficial.  It demonstrated no adherence to underlying 
tissue, elevation, depression, inflammation, edema, 
induration, inflexibility, limitation of motion, or keloid 
formation.  

38 C.F.R. § 4.118, Diagnostic Code 7800 provides the criteria 
for rating disfiguring scars of the head, face, or neck and 
does not apply in this situation as the Veterans scars are 
located on his right forearm.  Additionally, the scar does 
not exceed 6 square inches and, there is no evidence that the 
scar is deep or causes limited motion to warrant application 
of Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or that cause limited motion; or 
Diagnostic Code 7805, scars, other, which are rated on 
limitation of function of the affected part.  The scar is not 
144 square inches or greater to warrant application of 
Diagnostic Code 7802, scars, other than head, face, or neck 
that are superficial and do not cause limitation motion.  
There is also no evidence that the scar is unstable to 
warrant application of Diagnostic Code 7803, superficial, 
unstable scars.  Therefore, 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, and 7805 do not assist the 
Veteran in obtaining a separate evaluation for his service-
connected degenerative joint disease of the right elbow 
disability.  

The Board has considered whether the Veteran is entitled to a 
"staged" rating for his service-connected right elbow 
disability, as the Court indicated can be done in this type 
of case.  See Hart v. Mansfield, supra.  However, upon 
reviewing the longitudinal record in this case, we find that 
at no time during the claim and appeal period has the 
service-connected right elbow disability been more disabling 
than as currently rated under the present decision.  

Finally, the Board notes that an extraschedular evaluation is 
not for consideration.  The evidence does not show that the 
service-connected right elbow disability presented or 
presents such an unusual or exceptional disability picture as 
to render the regular schedular standards impractical.  38 
C.F.R. § 3.321(b)(1).  In deciding this disability rating 
issue herein, the Board has considered the provisions of 
38 C.F.R. § 4.10, which relate to functional loss.  The 
Veteran's service-connected right elbow disability is not 
productive of marked interference with employment or frequent 
periods of hospitalization.  

The Veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the Veteran's belief 
that his service-connected disability has worsened; however, 
the objective clinical findings do not support his assertions 
for the reasons stated above.  As the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating for his right elbow disability, the benefit-of-the-
doubt doctrine is not for application, and an increased 
rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased rating claim, VCAA notice should include 
notice that evidence of increased severity of the disorder or 
of greater interference with work or activities of daily life 
is required to support a claim for increased evaluation; that 
it include at least general notice of more particularized 
bases of granting increased evaluations where, as here, 
particular criteria beyond mere increase in severity may be 
required for assignment of a higher disability rating; that 
it include notice that a particular rating will be assigned 
by applying diagnostic codes; and that it include notice, in 
the form of examples, of the kinds of evidence required to 
support the increased rating claim.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

In this case, the RO sent a letter to the Veteran in August 
2008 regarding the VCAA notice requirements for his increased 
rating claim.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability was worse than the current evaluation 
contemplates.  The letter also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disability has become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The letter stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  Finally, the letter specifically advised the 
Veteran of the criteria necessary to warrant a higher 
evaluation for his service-connected disability.  

Although the Veteran received notice after the rating 
decision on appeal, the error of notice is non-prejudicial to 
the Veteran.  In this case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the Veteran had actual knowledge of what 
was necessary to substantiate his claim for increased rating, 
which is shown by his statements of record and testimony 
during the February 2009 personal hearing, contending that 
his disability has worsened in severity and affects his 
overall daily functioning.  The Board finds that by way of 
the Veteran's actual knowledge and the overall development of 
his claim throughout the pendency of this appeal, the error 
of notice is non-prejudicial to the Veteran.  The Veteran's 
claim was also readjudicated in October 2008.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records and VA outpatient treatment records from 
April 2004 to February 2009.  The Veteran was also provided 
VA examinations in connection with his claim for an increased 
rating, which are found to be adequate for rating purposes.  
The examiners reviewed the Veteran's medical history, 
recorded pertinent examination findings, and provided 
conclusions with supportive rationale.  The Board finds that 
the VA examination reports are probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  



ORDER

Entitlement to an increased rating in excess of 10 percent 
for degenerative joint disease of the right elbow is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
Veteran's claims of increased ratings for his fracture of the 
right acromial process with degenerative joint disease and 
donor site scar of the right iliac crest.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the Veteran to develop the facts 
pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In regards to the Veteran's fracture of the right acromial 
process with degenerative joint disease, the Veteran 
testified during the February 2009 hearing that his service-
connected right shoulder disability causes throbbing pain, 
decreased range of motion, fatigue, and lack of endurance.  
Over the course of the appeal, the Veteran has undergone 
three VA examinations.  In February 2005, range of motion 
testing conducted during the VA examination revealed forward 
flexion to 160 degrees, abduction to 160 degrees, external 
rotation to 90 degrees, and internal rotation to 45 degrees.  
At the January 2007 VA examination, the Veteran demonstrated 
flexion to 70 degrees, extension to 40 degrees, abduction to 
70 degrees, external rotation to 70 degrees, and internal 
rotation to 70 degrees.  Yet, testing performed during the 
July 2007 VA examination exhibited flexion to 170 degrees, 
abduction to 180 degrees, external rotation to 90 degrees, 
internal rotation to 90 degrees, and adduction to 50 degrees.  

The Veteran's service-connected disability is currently 
evaluated under Diagnostic Codes 5201-5010.  Under Diagnostic 
Code 5201, limitation of motion at the shoulder level equates 
to 90 degrees of either flexion or abduction and warrants a 
20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Given the disparity in the range of motion testing 
results between the February 2005, January 2007, and July 
2007 VA examinations, and his recent subjective description 
as to the severity of his disability at the February 2009 
hearing, the Board finds that a VA examination must be 
conducted.  In light of the foregoing, the Board must remand 
this matter to afford the Veteran opportunity to undergo an 
additional VA examination.  Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Turning to the Veteran's service-connected donor site scar of 
the right iliac crest, the Veteran testified during the 
February 2009 hearing that aside from the scar, he endures 
increased radiating pain from the donor site along with 
arthritis, difficulty ambulating stairs, and decreased range 
of motion.  Although the Veteran is currently receiving a 10 
percent disability evaluation for his service-connected right 
hip scar under Diagnostic Code 7804, he asserts a higher 
rating is warranted that takes into consideration his 
additional symptomatology associated with the service-
connected scar.  

In January 2007, the Veteran was afforded a VA examination 
for his service-connected scar.  While the VA examiner 
diagnosed the Veteran with a scar on the donor site of the 
right iliac crest, he also diagnosed the Veteran with 
degenerative joint disease of the right hip and recurrent hip 
strain.  However, the Board is unclear as to whether these 
diagnoses may be dissociated from, or are part and parcel of, 
the disability at issue.  Similarly, VA outpatient treatment 
records report complaints and treatment for right hip 
arthritic pain.  Symptoms related to nonservice-connected 
disorders generally cannot be used as grounds for increasing 
the rating for his service-connected right hip scar.  The 
Board cannot render an informed decision concerning the level 
of disability caused by his service-connected right hip scar 
in the absence of specific medical information regarding the 
coexisting disabilities.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  In light of the above, 
the Board finds that an additional VA examination is 
warranted in order to clarify exactly which symptomatology is 
attributable to the service-connected donor site scar of the 
right iliac crest.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate VA examinations to determine 
the nature and severity of his service-
connected disabilities.  Any indicated 
diagnostic tests and studies should be 
accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail.  The Veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by each examiner.  The examination report 
should reflect that such review was 
accomplished.  

a.  With regard to the Veteran' fracture 
of the right acromial process with 
degenerative joint disease, the examiner 
should report the Veteran's range of 
motion findings and note any pain, pain 
on use, weakness, incoordination, or 
excess fatigability of the lumbar spine.  
If feasible the examiner should portray 
any additional functional limitation of 
the right shoulder due to these factors 
in terms of degrees of additional loss of 
motion.  If not feasible, this should be 
stated for the record together with the 
rationale.  If the Veteran does not have 
pain or any of the other factors, that 
should be noted as well.  

b.  With regard to the Veteran's donor 
site scar of the right iliac crest, the 
examiner should provide a detailed 
description of the scar, to include, but 
not limited to, the following:  the size 
of the scar and scar areas in square 
inches or square centimeters; whether the 
scar is superficial (not associated with 
underlying soft tissue damage); whether 
the scar is deep (associated with 
underlying soft tissue damage); whether 
the scar is unstable (with frequent loss 
of covering of skin over the scar); 
whether the scar is well-healed, painful, 
tender, adherent, and/or ulcerated; and 
whether the scar causes limited motion or 
other limitation of function of an 
affected bodily part.  The examiner 
should also describe in detail the 
limitation(s), and extent and severity 
thereof.  If the scar does not cause 
limited motion or other limitation of 
function of an affected bodily part, the 
examiner should specifically so state in 
the examination report.  

The examiner should also consider whether 
there are any musculoskeletal 
(degenerative joint disease of the right 
hip, recurrent hip strain) and/or 
neurological manifestations of the 
Veteran's donor site scar of the right 
iliac crest.  The examiner should, if 
possible, indicate whether the 
disabilities are attributable to the 
service-connected donor site scar of the 
right iliac crest, as opposed to symptoms 
referable to any nonservice-connected 
disability or another service-connected 
disability.  The examiner should also 
provide a clear rationale for the 
conclusion reached and cite the evidence 
relied upon or rejected in forming an 
opinion.  If the examiner cannot respond 
without resorting to speculation, he or 
she should so indicate this and explain 
the reason why an opinion would be 
speculative.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the claims 
remain denied, the Veteran and his 
representative should be provided an 
appropriate Supplemental Statement of the 
Case (SSOC), and afforded the opportunity 
to respond.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


